Citation Nr: 1417440	
Decision Date: 04/18/14    Archive Date: 05/02/14

DOCKET NO.  10-37 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than October 30, 2007 for the assignment of a 100 percent disability rating for major depressive disorder.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from July 1968 to July 1973.

This matter comes to the Board of Veterans' Appeals (Board) from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted an increased rating of 100 percent for major depressive disorder and assigned an effective date of October 30, 2007.  In December 2013, the Veteran testified before the undersigned Veterans Law Judge at a Board hearing at the RO.


FINDING OF FACT

Resolving all doubt in the Veteran's favor, he filed his original increased rating claim for major depressive disorder on November 7, 2005, and the medical evidence supports the assignment of a 100 percent disability rating for his psychiatric disability as of that date.


CONCLUSION OF LAW

The criteria for an effective date of November 7, 2005, for the award of a 100 percent evaluation for major depressive disorder have been met.  38 U.S.C.A. §§ 5110, 7105 (West 2002); 38 C.F.R. § 3.400 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a). 

The Veteran's claim for an earlier effective date has been considered with respect to VA's duty to notify and assist.  The Veteran testified that he is specifically seeking an effective date of November 7, 2005 for the date of entitlement to a 100 percent disability rating for major depressive disorder.  Given the favorable outcome noted below, no conceivable prejudice to the Veteran could result from this adjudication.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993). 

II.  Analysis

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final allowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.

The method of determining the effective date of an increased evaluation is set forth in 38 U.S.C.A. § 5110(a) and (b)(2), and 38 C.F.R. § 3.400(o).  The general rule with respect to the effective date of an award of increased compensation is that the effective date of such award "shall not be earlier than the date of receipt of application thereof." 38 U.S.C.A. § 5110(a).  This statutory provision is implemented by regulation which provides that the effective date for an award of increased compensation will be the date of receipt of claim or the date entitlement arose, whichever is later. 38 C.F.R. § 3.400(o)(1).  An exception to the rule applies, however, under circumstances where evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation.  In that regard, the law provides that the effective date of the award "shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date, otherwise the date of receipt of the claim."  38 U.S.C.A. § 5110 (b)(2).  See 38 C.F.R. § 3.400(o)(2).  The phrase "otherwise, date of receipt of claim" applies only if a factually ascertainable increase in disability occurred more than one year prior to filing the claim for an increased rating.  Harper v. Brown, 10 Vet. App. 125 (1997).  Moreover, the term "increase" as used in 38 U.S.C.A. § 5110  and 38 C.F.R § 3.400 means an increase to the next disability level.  See Hazan v. Gober, 10 Vet. App. 511 (1997). 

The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA. 38 C.F.R. § 3.1(r).  A claim is a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit.  38 C.F.R. §§3.1(p); 3.155.  The regulation which governs informal claims, 38 C.F.R. §3.155, provides that any communication or action, indicating an intent to apply for one or more benefits under the laws administered by [VA], from a claimant...may be considered an informal claim.  Such informal claim must identify the benefit sought.  Id.  When a claim has been filed that meets the requirements of 38 C.F.R. § 3.151 or 3.152, an informal request for increase or reopening will be accepted as a claim. 

Further, under 38 C.F.R. §3.157(b)(1), an informal claim may consist of a VA report of examination or hospitalization.  Under this regulatory provision, the date of the VA outpatient examination or hospital admission will be accepted as the date of receipt of a claim if such a report relates to examination or treatment of a disability for which service connection has previously been established. 

The RO assigned an effective date of October 30, 2007 for the grant of a 100 percent disability rating for major depressive disorder based on the date of a letter submitted from the Veteran's representative noting that he was requesting his claims file be transferred back to the RO in Togus from the Boston office.  The letter further noted that he was requesting an increased rating for his depressive disorder that had gotten significantly worse.

The Veteran submitted statements and testimony that he had actually filed a previous claim and submitted a letter from a private doctor dated November 7, 2005 noting that the Veteran was totally disabled as a result of his depressive disorder.  He testified that he sent his claim to the RO in Boston and that the RO sent him letters dated in December 2005 and May 2007 noting that they were working the claim, but nothing ever happened.  He thus requested that his file be transferred to Togus.  He noted that the previous claim and letters from the Boston RO were apparently never associated with his claims file.

In June 2008 the RO received a November 7, 2005 letter from a private physician noting the Veteran's severe psychiatric symptoms and that the Veteran had been totally disabled since May 2005.  The record also reflects letters from the Boston RO dated in December 2005 and May 2007 noting that they had received the Veteran's application for benefits and were processing his claim.

Resolving all doubt in the Veteran's favor, the Board finds that based on the evidence of record and statements and testimony from the Veteran, the Veteran filed his previous claim for an increased rating for his major depressive disorder on November 7, 2005, and that due to his file being transferred, the claim was not associated with the record until the Veteran resubmitted the information in June 2008.  The November 7, 2005 letter also reflects that the Veteran was totally disabled as a result of his major depressive disorder as of that date.

The Board again notes that the Veteran specifically requested November 7, 2005 as the effective date of his 100 percent disability rating during his Board hearing.  The record also does not reflect that it was factually ascertainable prior to November 7, 2005 that the Veteran was totally disabled as a result of his major depressive disorder.  The November 7, 2005 letter notes that the Veteran had been totally disabled since May 2005 but there are no contemporaneous medical treatment records submitted to reflect this.  There also is no medical evidence in the file within one year prior to November 7, 2005 relevant to the Veteran's psychiatric disability. 

As noted, the date of receipt of a claim is the date on which a claim, information, or evidence is received by VA. 38 C.F.R. § 3.1(r).  As the RO apparently received information, effective November 7, 2005, that the Veteran's major depressive disorder had increased in disability, this should be the effective date of his claim.  In addition the November 7, 2005 letter notes that the Veteran has been totally socially and occupationally impaired since at least that date.  Thus, effective, November 7, 2005, the assignment of a 100 percent disability rating for major depressive disorder is warranted.  

   
ORDER

Entitlement to an earlier effective date of November 7, 2005 for the assignment of a 100 percent rating for major depressive disorder, is granted, subject to the rules governing the payment of monetary benefits. 




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


